Citation Nr: 1033750	
Decision Date: 09/09/10    Archive Date: 09/21/10

DOCKET NO.  07-18 434	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to an increased evaluation for PTSD, currently 
evaluated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. McBrine, Counsel


INTRODUCTION

The Veteran served on active duty from October 1968 to June 1975.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2006 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, that denied the Veteran's claim of entitlement to an 
increased rating for his service connected PTSD. 


FINDINGS OF FACT

The Veteran's PTSD is currently manifested by severe 
symptomatology, including flashbacks, nightmares, severe 
outbursts of anger, suicidal thoughts, and other significant 
symptomatology resulting in the Veteran's unemployability.


CONCLUSION OF LAW

Resolving all doubt in the Veteran's favor, the criteria for a 
100 percent rating for the Veteran's PTSD have been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4, Diagnostic Code 
9411 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2009).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

Proper notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide in accordance with 38 C.F.R. § 
3.159(b) (1).

Here, the duty to notify was satisfied by way of a letter sent to 
the Veteran in June 2006.  This letter informed the Veteran of 
what evidence was needed to establish the benefits sought, of 
what VA would do or had done, and of what evidence the Veteran 
should provide.  The Veteran was also specifically informed of 
the law as it pertains to effective dates by this letter.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA has also done everything reasonably possible to assist the 
Veteran with respect to his claim for benefits, such as obtaining 
medical records and providing the Veteran with examinations.  
Accordingly, and particularly in light of the fully favorable 
decision below, the Board finds that VA has done everything 
reasonably possible to notify and to assist the Veteran in the 
development of his claims, and, the duty to notify and assist has 
been satisfied.

Disability evaluations are determined by comparing a Veteran's 
present symptomatology with criteria set forth in VA's Schedule 
for Rating Disabilities, which is based on average impairment in 
earning capacity.  See 38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

When a question arises as to which of two ratings apply under a 
particular diagnostic code, the higher evaluation is assigned if 
the disability more closely approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned.  See 
38 C.F.R. § 4.7 (2009).  The Veteran's entire history is reviewed 
when making disability evaluations.  See 38 C.F.R. 4.1; Schafrath 
v. Derwinski, 1 Vet. App. 589, 592 (1995).

While the veteran's entire history is reviewed when assigning a 
disability evaluation, 38 C.F.R. § 4.1, where service connection 
has already been established and an increase in the disability 
rating is at issue, it is the present level of disability that is 
of primary concern. Francisco v. Brown, 7 Vet. App. 55 (1994).  A 
recent decision of the United States Court of Appeals for 
Veterans Claims (Court) has held that in determining the present 
level of a disability for any increased evaluation claim, the 
Board must consider the application of staged ratings.  See Hart 
v. Mansfield, No. 05-2424 (U.S. Vet. App. Nov. 19, 2007).  In 
other words, where the evidence contains factual findings that 
demonstrate distinct time periods in which the service-connected 
disability exhibited diverse symptoms meeting the criteria for 
different ratings during the course of the appeal, the assignment 
of staged ratings would be necessary.

The Veteran has been currently assigned a 50 percent rating for 
PTSD in accordance with the criteria set forth in the Schedule 
for Rating Disabilities, 38 C.F.R. Part 4, Diagnostic Code 9411 
(2009).  Under rating criteria for PTSD, Diagnostic Code 9411, a 
50 percent disability rating is warranted for evidence of 
occupational and social impairment with reduced reliability and 
productivity due to such symptoms as a flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; and difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent evaluation is warranted for occupational and social 
impairment with deficiencies in most areas, such as work, school, 
family relations, judgment, thinking, or mood, due to such 
symptoms as suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near- continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such as 
unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including work 
or a work-like setting); and an inability to establish and 
maintain effective relationships. 

A 100 percent rating will be assigned with evidence of total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, own occupation, or own name.

A GAF rating is a scale reflecting the psychological, social, and 
occupational functioning on a hypothetical continuum of mental-
health illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), 
citing Diagnostic and Statistical Manual of Mental Disorders (4th 
ed. 1994).

A GAF of 41 to 50 is defined as serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifter) or any 
serious impairment in social, occupational, or school functioning 
(e.g., no friends, unable to keep a job).  A GAF of 51 to 60 is 
defined as moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning (e.g., 
few friends, conflicts with peers or co- workers).

A GAF score of 51-60 indicates moderate symptoms (e. g. flat 
affect and circumstantial speech, occasional panic attacks OR 
moderate difficulty in social, occupational, or school 
functioning (e. g. few friends, conflicts with peers or co-
workers).

A GAF score of 61-70 suggests some mild symptoms (e.g., depressed 
mood and mild insomnia) or some difficulty in social, 
occupational, or school functioning (e.g., occasional truancy, or 
theft within the household), but generally functioning pretty 
well, with some meaningful interpersonal relationships.

The GAF score is only one factor to be considered in ascertaining 
the degree of impairment caused by the Veteran's psychiatric 
illness.

To summarize, the Veteran's statements regarding the severity of 
his service-connected disability are deemed competent with regard 
to the description of symptoms.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  However, these statements must be considered 
with the clinical evidence in conjunction with the appropriate 
rating criteria

Taking into account all relevant evidence, the Board finds that 
the criteria for a 100 percent evaluation, for the Veteran's 
service connected PTSD, have been met.  In this regard, the Board 
finds that the preponderance of the evidence of record shows that 
the Veteran has severe symptomatology due to his PTSD, which 
results in his unemployability.  Specifically, the Board notes 
October 2009 and June 2010 letters from a psychologist at the Vet 
Center where the Veteran is treated.  This psychologist indicates 
that the Veteran has trouble with hyperarousal, both long and 
short term memory, and lack of judgment.  He also noted the 
Veteran had combat related flashbacks and nightmares on an almost 
daily basis, which are multisensory and often auditory in nature.  
He reported the Veteran had a history of suicidal thoughts.  The 
psychologist indicated that, in his opinion, the Veteran was a 
danger to himself and others, and was unemployable.

The Board also notes a December 2009 report of VA examination.  
At that time, the Veteran was found to have problems with 
attention disturbance, daily intrusive thoughts of combat, 
insomnia, nightmares, poor impulse control, and very easy loss of 
temper resulting in violence.  The examiner noted that these PTSD 
symptoms were of moderate to severe intensity, and lasted all 
day.  The Veteran was assessed with a GAF of 45, indicative of 
serious symptoms.  The examiner indicated that, in her opinion, 
the Veteran had total occupational and social impairment due to 
PTSD signs and symptoms.

Although there is other evidence of record showing milder 
symptomatology at times, the Board finds, resolving all doubt in 
the Veteran's favor, that the preponderance of the evidence of 
record indicates that the Veteran's service connected PTSD 
results in essentially total occupational and social impairment 
due to a variety of symptomatology.  As such, the Board finds 
that a 100 percent rating, for that total occupational and social 
impairment, would be warranted for the Veteran's PTSD.



ORDER

Entitlement to a 100 percent rating for PTSD is granted, subject 
to the controlling regulations applicable to the payment of 
monetary benefits. 



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


